Citation Nr: 1010213	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  07-39 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a separate rating for neurological deficit of 
the right hand, now diagnosed as upper right extremity carpal 
tunnel syndrome, as a manifestation of the service-connected 
chronic right shoulder strain with rhabdomyolisis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran was a member of the Missouri Army National Guard 
on active duty for training (ACDUTRA) between January 2002 
and March 2002, when he injured his right shoulder.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which granted an 
increased 30 percent evaluation for the Veteran's right 
shoulder disability.  

In a March 2009 decision, the Board granted entitlement to an 
increased 40 percent rating for the right shoulder 
disability, and remanded the question of entitlement to a 
separate rating for neurological manifestations for a VA 
examination.

In a December 2009 decision, the Board remanded for an 
addendum to the May 2009 VA examination report.  
Specifically, the VA examiner was asked to opine as to 
whether it is at least as likely as not that the currently 
diagnosed right carpal tunnel syndrome is caused or 
aggravated by the service-connected right shoulder 
disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his February 2008 hearing before a Decision Review Officer 
(DRO) at the RO, the Veteran described sporadic hand jerking 
and twitching, as well as numbness of the right hand and arm.  
He attributed these neurological manifestations to his right 
shoulder injury.  The claim was remanded to determine if a 
separate evaluation for such was warranted.

The May 2009 VA neurological examination report indicates 
that the Veteran complained of right hand numbness and muscle 
spasm, with shakes and cramps in the right hand, which "had 
been present for quite some time."  Upon examination, the 
Veteran's grip strength was 6 kg on the right and 15 kg on 
the left.  His forearm measurement was 33.5 cm on the right 
and 32 cm on the left and 2 point discrimination in the upper 
extremity and the fingers involving both the index and little 
fingers were 4 mm each.  There was a questionable Tinel's and 
Phalen's test in the right side.  There was no apparent 
atrophy of the intrinsic muscles of the hand, and the range 
of motion had normal flexion and extension.  No ulnar or 
radial deviation abnormalities were noted.  Reflexes in the 
upper extremities were symmetrical.  There was no evidence of 
any skin changes involving the upper extremities or the hands 
that would suggest any type of deterioration and no changes 
consistent with any neurogenic skin atrophy.  There was no 
evidence of any discoloration.  Pulses at the wrist were 
normal.  A June 2009 electromyogram nerve conduction of the 
right upper extremity revealed results "consistent with 
carpal tunnel syndrome of moderate severity."  This 
confirmed the examiner's clinical impression.  The claim was 
remanded to obtain an addendum from the May 2009 VA examiner 
as to whether it is at least as likely as not that the carpal 
tunnel syndrome is caused or aggravated by the service-
connected right shoulder disability.

The VA examiner provided the following addendum in January 
2010:

[I]t is more reasonable and more likely than not, 
that is greater than 51% likelihood, that the 
carpal tunnel was to some extent aggravated by the 
shoulder condition.  Although the carpal tunnel was 
not caused directly by the shoulder condition, the 
way the right upper extremity was utilized by the 
patient would make a difference in terms of the 
symptomatologies and the pain would also change the 
way he might grip or otherwise grasp with the right 
upper extremity, thereby causing a reasonable 
likelihood of aggravation.  

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a); see Bierman v. Brown, 6 Vet. App. 125, 130 (1994) 
(citing to 
§ 4.55 and noting that "in several instances, the Schedule 
contains express prohibitions against awarding separate 
ratings for closely associated functions").  An examination 
of the controlling Diagnostic Code for medial nerve 
impairment, 38 C.F.R. § 4.124a, Diagnostic Code 8515, 
demonstrates that this nerve impacts the hands, wrist and 
fingers, which the rating factors for Muscle Group III 
impairment, 38 C.F.R. § 4.73, Diagnostic Code 5303, already 
contemplate.  Thus, it appears that the currently diagnosed 
carpal tunnel syndrome, with attendant weakness and numbness 
of the right upper extremity, impacts "the same body part" as 
the service-connected right shoulder disability, namely the 
right upper extremity.  The VA examiner's January 2010 
addendum seems to indicate that the Veteran's carpal tunnel 
syndrome is causing different symptoms than his service-
connected right shoulder disability.  However, it is unclear 
whether the right upper extremity carpal tunnel syndrome and 
the right shoulder disability "affect entirely different 
functions" under the controlling regulation.  See 38 C.F.R. 
§ 4.55(a).  

In light of the foregoing, additional development is 
necessary.  Accordingly, the case is REMANDED for the 
following action:

1. Return the claim file to Dr. JAG at the 
St. Louis, Missouri, VA Medical Center, 
the doctor who performed the May 2009 VA 
examination and provided the January 2010 
addendum.  Dr. JAG should indicate whether 
the nerve injury affects entirely 
different functions from the functions 
affected by the Muscle Group injury to the 
right shoulder.  

If Dr. JAG is not available, schedule the 
Veteran for a VA peripheral nerves 
examination.  The claim folder must be 
reviewed in conjunction with the 
examination.  The examiner should indicate 
whether the nerve injury affects entirely 
different functions from the functions 
affected by the Muscle Group injury to the 
right shoulder.  

All opinions expressed must be supported 
by complete rationale.

2. Review the claim file to ensure that 
all the foregoing development has been 
completed and arrange for any additional 
development indicated.  Then, readjudicate 
the claim on appeal.  If the benefit 
sought remains denied, issue an SSOC and 
provide the Veteran and his representative 
an appropriate period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


